Title: To Benjamin Franklin from Thomas Barclay, 17 July 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam 17 July 1782
I had the honour of receiving your Excellencys of the 5th which I shoud have acknowledged by return of post, but I defer’d doing it for some days, in order to examine my situation and to endeavour to fill in some method of getting away the remainder of the public goods without being further troublesome to your Excellency. I have not hitherto made great progress, nor indeed Can I say what it is possible for Me to do, if you shoud think proper to Continue in the resolution of not accepting any More of My bills, for I am already in that state with respect to the supplies that I shall be very Much Embarrassd indeed— The shirts that I have shipped by the Elizabeth were deliver’d to Me by Mr Peter Buyck of Ghent, and are to be settled for from the British goods, so that I drew for no part of the amount of them.
The other Engagements which I made were for 5200 suits of Cloathing at about 12 shillings sterling per suit which Cost in France 33 livres, 2 Bailes of French Blankets at 5/9 per pair amounting to about £50 Sterling, and 2 Boxes of white Cloth which Cost at Leyden 3766 florins, and which I thought wanting to Compleat the Stores going out, as the Blue Cloths Cou’d be of little Use without white facing for the Uniforms. Annex’d is an account of the articles on board the Elizabeth amounting to f. 40703. 6. 4. Upon the shirts I am Engaged to pay 12½ per Cent freight on the Value, and on the Blankets 20 per Cent and before I received your Excellencys last letter, I increased the Insurance, which I mention’d to you some time ago, on those goods to 40 thousand florins, It is made at Hambourg under the Guarrantee of a House at Ostend and another here and will Cost altogether 17 per Cent, which is not more than half the premium paid on American Vessells bound to the Continent. For the payment of this freight and premium of Insurance, I stand Bound to Mess. Gerand & Rolland of this place, and to Mess Ingraham & Bromfield for sundry Disbursements on the ship Heer Adams— I beg leave therefore to offer to your Excellencys Consideration the situation I shall be in without farther assistance from You. When I received My Commission from the President of Congress, he informed Me that the Army was in great want of supplys, and that I wou’d immediately on My Arrival in France be furnishd by your Excellency with two Million of livres to supply those wants, at the same time My Instructions Convey’d to me a Credit upon any public loans made in Europe, which Instructions I had the honour to lay before You at Passy. These Considerations, added to the Information that Mr. Morris had written for Cloathing to the amount of two Million of livres induced Me to close for the 5200 suits; especially as there was a saving Made thereby to the public of near one hundred thousand livres. The Goods which I engaged to deliver Mr. Buyck of Ghent in Exchange for the shirts, we Mutualy agreed shou’d be valued by a sworn Broker, they Cost by Mr De Neufville’s Invoice f. 73248. 17. 8 and were Valued by Mr [Asterlore?] the Broker at No more than f. 41575, This great difference is partly owing to damage that several of the Bales received by lying in open Boats in the Texel, waiting I am told for Mr. Gillons orders, partly by their being purchased in a hurry and perhaps at too high prices, but principaly I beleive by the Resolve of Congress prohibiting the Importation of British Manufactures into America—be that as it will, I informed Mr Buyck that I wish’d to be excused from delivering him the Goods upon such a Valuation, and that I wou’d Much sooner have them sold by public Auction, to which he readily Acquesced and they stand Advertised for the 23d of this Month. It wou’d have been a Very lucky Circumstance if I had pursued this plan at first, but I did not forsee what happen’d, and on the whole I will not presume to say that I acted properly, but I am sure I did to the best of My Judgement as Circumstances arose. I am Now obliged to Come to the subject of what is to be done with the goods on hand, the particulars of which I also send you. There are some Vessells loading here for America, and to the people who have the Care of them I have Already apply’d— The detention of the ship Congress, and Capture of the navarro, Fox and Heydon, all of whom were intended to load here, have given an opportunity to the other Vessells to put the best freight, and accordingly the people to whom they are Consigned generally reject goods that are Not Valuable— I have endeavour’d to agree for the freight to be paid in America, but I have very little hopes of success with any person but a Mr. Myers who has a Brigantine Bound to America, and who has my proposal under Consideration. I shall be glad to be of any service in my power in Making the settlement with Mess. De neufville & son, but it will be a Very disagreeable office and more than probably payment will be Awarded them for their demand— The Affair having happened prior to My arrival obliges me to ask Your Excellencys instructions as particularly as You think necessary— I have been obliged to trouble You Sir with a longer letter than I Cou’d wish because I Chuse to Acquaint You Minutely with My situation which I beg you will take into Your Consideration. I shall Conclude with the assurance that it was Very far from my intention to add to Your Excellencys Embarrassments by my Engagements here and that I have the honour to be Very respectfully Your Excellencys Most Obedient Humble Servant
Thos Barclay

His Excellency Benjamin Franklin Esqr. Passy near Paris
Since writing the annex’d, Mr Myers has agreed to take the 63 Bales of linen Mention’d in the annexd List on board the Brigantine Grace, George Mitchell Master, paying at Philadelphia 15 per Cent on the Value. The vessell will take them in, and possibly some More of the goods, in two or three days.

